DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Elliott Chen at (425) 336-7441 on 07/27/2022.
The application has been amended as follows: 
Claims 7-8, 11-12 and 19 are canceled.
 	1.	(Currently Amended) A method comprising:
 	receiving, at a wireless carrier network, a request to provision a user device, the request comprising at least an identifier for the user device; 
 	associating, by the wireless carrier network, a limited use cryptographic key, a long-term use cryptographic key, and a communication identifier with the identifier for the user device; 
 	upon detecting activation of the identifier for the user device, providing, by the wireless carrier network via a first communication channel related to the communication identifier, the limited use cryptographic key to the user device for storage at the user device;
 	providing, by the wireless carrier network via a second communication channel different from the first communication channel, the long-term use cryptographic key to the user device, the long-term use cryptographic key being cryptographically encrypted using the limited use cryptographic key for transmission to the user device via the  second communication channel, wherein the limited use cryptographic key as stored at the user device is overwritten with a decrypted version of the long-term use cryptographic key; and
 	registering the user device on the wireless carrier network such that the user device is authorized to communicate with one or more third-party electronic devices over the wireless carrier network.

 	9. 	(Currently Amended) A computing device comprising:
 	a processor; and	
 	a memory including instructions that, when executed with the processor, cause the computing device to, at least: 
receive a request to provision a user device, the request comprising at least an identifier for the user device; 
associate a limited use cryptographic key, a long-term use cryptographic key, and a communication identifier with the identifier for the user device; 
upon detecting activation of the identifier for the user device, provide, via a first communication channel related to the communication identifier, the limited use cryptographic key to the user device for storage at the user device; and 
upon receiving a communication from the user device indicating receipt of the limited use cryptographic key, provide, via a second communication channel different from the first communication channel, the long-term use cryptographic key to the user device, the long-term use cryptographic key being cryptographically encrypted using the limited use cryptographic key for transmission to the user device via the second communication channel, wherein the limited use cryptographic key is overwritten with a decrypted version of the long-term use cryptographic key,
wherein the communication comprises a bootstrapping request that is secured using the limited use cryptographic key.

 	18. 	(Currently Amended) A non-transitory computer-readable media collectively storing computer-executable instructions that upon execution cause one or more computing nodes to collectively perform acts comprising:
 	receiving a bootstrapping request associated with a user device, the bootstrapping request comprising at least an identifier for the user device; 
 	associating a limited use cryptographic key, a long-term use cryptographic key, and a communication identifier with the identifier for the user device; 
 	upon detecting activation of the identifier for the user device, providing, via a first communication channel related to the communication identifier, the limited use cryptographic key to the user device for storage at the user device;
 	providing, via a second communication channel different from the first communication channel, the long-term use cryptographic key to the user device, the long-term use cryptographic key being cryptographically encrypted secured using the limited use cryptographic key for transmission to the user device via the second communication channel, wherein the limited use cryptographic key as stored at the user device is overwritten with a decrypted version of the long-term use cryptographic key; and
 	register the user device with a wireless carrier network subsequent to providing the long-term use cryptographic key.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 9-10, 13-18 and 20 are allowance according to Applicant Remarks field on 06/28/2022 and further an examiner amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641